PER CURIAM:
Muhammed Dumbuya appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment in favor of Defendants on Dumbuya’s excessive force claims brought under 42 U.S.C. § 1983 (2000). Dumbuya appeals only the district court’s determination that he failed to exhaust his administrative remedies as required by the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a) (2000) (“PLRA”). Even if Dumbuya could prove exhaustion of his administrative remedies under the PLRA, we affirm the entry of summary judgment for the remaining reasons stated by the magistrate judge and adopted by the district court. See Dumbuya v. Riley, No. 9:05-cv-03257-DCN (D.S.C. Mar. 15, 2007). We also affirm the denial of Dumbuya’s discovery motions as moot. We dispense with oral argument because the facts and legal contentions are adequately addressed in the materials before the court and argument would not aid the decisional process.

AFFIRMED.